Citation Nr: 9913811	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-08 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
tinnitus.

2.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.

3.  Entitlement to an increased (compensable) evaluation for 
perforated left
eardrum.

4.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable disabilities pursuant to 38 C.F.R. § 3.324.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to April 
1950.

The issues currently on appeal arise before the Board of 
Veterans' Appeals (Board) from an August 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Boston, Massachusetts.  

In the Augusts 1997 rating action the RO denied 
extraschedular consideration. During a held hearing in March 
1999, before a member of the Board sitting at the RO, the 
veteran raised the issue of consideration of an 
extraschedular evaluation for all his disabilities.  This 
matter is properly before the Board at this time.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The tinnitus is constant and is rated analogously to 
tinnitus due to acoustic  trauma.

3.  Hearing loss in the left ear is manifested by an average 
pure tone threshold of 43 decibels and speech discrimination 
ability of 90 percent.  The veteran is not totally deaf in 
the right ear. 

4.  The perforated left tympanic membrane is healed and is 
asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for tinnitus 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  3.321, 4.20, Part 4 Diagnostic Code 6260 
(1998).

2.  The criteria for an increased (compensable) evaluation 
for left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
4.87, Part 4, Diagnostic Code 6100 (1998).

3.  The criteria for a compensable evaluation for perforation 
of the left tympanic membrane have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 3.321, 4.85, 
4.86, 4.87a, Diagnostic Code 6211 (1998).

4.  The claim for a 10 percent rating for multiple 
noncompensable ratings is moot. 38 C.F.R. § 3.324 (1998). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initially, the Board has found that this claims for increased 
ratings are well grounded pursuant to 38 U.S.C.A. § 5107 
(West 1991) in that the claims are plausible, that is 
meritorious on its own or capable of substantiation.  This 
finding is based upon the veteran's assertion that the scar 
on his neck has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App 629 (1992).  Once it has been 
determined that a claim is well grounded, VA has the 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist has been met.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R., Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition.  
38 C.F.R. §§ 4.1, 4.41 (1998).  Medical evaluation reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the veteran working or seeking work.  38 C.F.R. § 4.2 
(1998).  Such evaluations also involve consideration of the 
level of impairment of the veteran's ability to engage in 
ordinary activities, to include employment.  38 C.F.R. § 4.10 
(1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating, 
otherwise the lower rating will be assigned. 38 C.F.R. § 4.7 
(1998).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1998).

Tinnitus

Service connection for tinnitus was granted by the RO in 
August 1997 rating decision.  A noncompensable, evaluation 
was assigned at that time in accordance with the criteria set 
forth in the VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4, Diagnostic Code 6260.  

Diagnostic Code 6260 provides that persistent tinnitus as a 
symptom of head injury, concussion or acoustic trauma is 
assigned a 10 percent disability.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).

The RO has assigned a noncompensable disability evaluation 
for tinnitus for the reason that the evidence does not show 
the veteran's tinnitus was caused by head injury, concussion 
or acoustic trauma in service.

A VA compensation evaluation report, dated in June 1997, 
shows that the veteran indicated that he was exposed to rifle 
range noise during his period of military service.  At that 
time he reported constant tinnitus.  The diagnosis was 
bilateral constant tinnitus, medium loudness, able to ignore.  

A hearing was held before a member of the Board in March 
1999.  Regarding his tinnitus claim, he testified that it is 
of a constant nature, more than an annoyance.  He noted that 
his tinnitus also causes him to become agitated.  

To summarize, the medical evidence of record does not clearly 
establish the etiology of the tinnitus.  However, the 
evidence indicates that the tinnitus is constant.  
Accordingly, it is the Board judgment that the tinnitus 
warrants a 10 percent rating as analogous to tinnitus caused 
by acoustic trauma.  38 C.F.R. § 4.21 (1998).  Since the 
veteran is in receipt of the maximum schedular evaluation for 
tinnitus under this diagnostic code, there is no schedular 
basis for granting an evaluation in excess of 10 percent. 

Left Ear Hearing Loss

Service connection for left ear hearing loss was granted, at 
a noncompensable evaluation level, by the RO in August 1997.  
Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination test together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through XI for 
profound deafness.  In situations where service connection 
has been granted only for defective hearing involving one 
ear, and the appellant does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal.  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at level X or XI. 38 C.F.R. §§ 4.14, 
4.85, Part 4, Diagnostic Codes 6100 to 6101.

The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids, and 
examination specifically to determine this improvement is 
unnecessary.  38 C.F.R. § 4.86 (1998).  The evaluations 
derived from the schedule are intended to make proper 
allowance for improvement by hearing aids. 38 C.F.R. § 4.86 
(1998).

The Court has noted that the assignment of disability ratings 
or hearing impairment is derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).

A May 1997 statement from a private treating physician of the 
veteran, indicates that while an audiogram performed in 
August 1993 had revealed almost equal sensorineural hearing 
loss bilaterally, testing in October 1995 showed that the 
veteran's right ear had become progressively worse.  It was 
also pointed out that the veteran used a hearing aid.  

A VA audiological examination was conducted in June 1997.  
The average pure tone threshold was 70 decibels for the right 
ear, and 43 decibels for the left ear.  The speech 
recognition ability was 46 percent correct for the right ear 
and 90 percent correct for the left ear was provided.  Left 
ear deafness, with sensorineural high tone hearing loss, and 
right ear sensorineural deafness were diagnosed.  

The veteran, as indicated above, was afforded a hearing 
before a member of the Board in March 1999.  Regarding the 
hearing loss claim, he testified, in effect, that he has 
trouble hearing certain type voices. 

Under the applicable schedular criteria, the VA audiometric 
results show that the veteran exhibited level II hearing 
acuity in the left ear.  A noncompensable rating is assigned 
for unilateral defective hearing where the service-connected 
ear has level II hearing and the nonservice-connected ear is 
not totally deaf.  See 38 U.S.C.A. § 1160(a); 38 C.F.R. Part 
4, §§ 4.85, 4.87, Diagnostic Code 6100 (1998).  As such, a 
noncompensable disability evaluation is warranted for the 
veteran's service-connected left hearing loss.

Perforated Left Eardrum

A review of the veteran's service medical records shows that 
veteran incurred a perforated left eardrum in January 1950.  
He was diagnosed with otitis media, left non-suppurative in 
February 1950.  

Service connection for perforated left eardrum was granted, 
at a noncompensable evaluation level, by the RO in August 
1997.

The RO has assigned a noncompnsable rating for the perforated 
left tympanic membrane in accordance with the criteria set 
forth in the VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, Diagnostic Code 6211.  Under Diagnostic Code 6211, 
the maximum schedular evaluation for perforation of the 
tympanic membrane is 0 percent.

A May 1997 private medical examination showed no evidence of 
a perforation of the left tympanic membrane.  A VA 
compensation examination was conducted in July 1997.  At that 
time the veteran reported that he ruptured his eardrum while 
diving. 

As noted above, the veteran was afforded a hearing before a 
member of the Board in March 1999.  Regarding the perforated 
left eardrum claim, he testified that while he does not 
experience drainage, he does experience intermittent pain.  
In this case, as previously indicated the noncompensable 
evaluation in effect for the perforation of the left tympanic 
membrane is the highest schedular evaluation permitted under.  
See 38 C.F.R. § 4.87a, Diagnostic Code 6211 (1998).  There is 
no evidence of record, which provides a basis for a higher 
rating. 

In rendering the above determinations, the Board has 
considered all pertinent sections of 38 C.F.R. Parts 3 and 4 
as required by the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  However, the 
evidence does not reflect the degree of impairment resulting 
from hearing loss of the right ear more nearly approximates 
the criteria for the next higher evaluation pursuant to 38 
C.F.R. § 4.7 (1998).  Additionally, the evidence is not in 
equipoise as to warrant the consideration of the benefit of 
the doubt rule. 38 C.F.R. § 4.3 (1998).

Compensable Evaluation under 38 C.F.R. § 3.324

The veteran has also appealed the RO's August 1997 denial of 
a 10 percent rating based on his multiple noncompensable 
rated service-connected disabilities under 38 C.F.R. § 3.324 
(1998). 

The provisions of 38 C.F.R. § 3.324 state that where a 
veteran suffers from two or more separate permanent service-
connected disabilities, all of which are rated at zero 
percent, VA may apply a 10 percent combined rating for these 
disabilities if they are of such character as to clearly 
interfere with normal employability. However, the Board has 
determined that the veteran is entitled to a 10 percent 
schedular rating for his service-connected tinnitus.  
Accordingly, this issue is moot. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Extraschedular Consideration

The veteran contends that the current disability ratings 
assigned to his conditions, and particularly his service-
connected tinnitus, do not adequately reflect the degree of 
impairment that his disorders has on his social and 
occupational environment. 38 C.F.R. § 3.321(b) (1998).

The Board notes that the RO, by means of its August 1997 
rating decision, determined that referral of the veteran's 
claims for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b) was not warranted.  

A review of the evidence of record does not show that the 
veteran's disabilities, to include his service-connected 
tinnitus, presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1998).  Specifically, it is noted that the veteran testified 
at his March 1999 hearing that he was formally employed as a 
trumpet player, but that following his service separation he 
was no longer able to work as a musician due to his hearing-
related difficulties.  He added that he was currently working 
selling diamonds on a part-time basis.  

The veteran also noted that symptoms experienced as a result 
of his tinnitus sometimes make him agitated towards both 
customers as well as his wife.  However, a review of the 
record does not go to show that any of the veteran's service-
connected disabilities have required him to be hospitalized 
for frequent periods, nor has it resulted in any documented 
marked interference in employment as to render impracticable 
the application of regular schedular standards.  38 C.F.R. § 
3.321(b) (1998).  Therefore, entitlement to an extraschedular 
evaluation is not warranted.  

ORDER

An increased rating to 10 percent for tinnitus is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

Increased (compensable) evaluations for left ear hearing loss 
and a perforated left eardrum is denied.  

The claim for entitlement to a 10 percent rating under 38 
C.F.R. § 3.324 is dismissed.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

